MEMORANDUM**
Jose Luis Tapia-Fierro appeals his 104-month sentence imposed following a remand of his sentence by this Court. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we remand the sentence.
Because appellant was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Hermoso-Garcia, 413 F.3d 1085, 1089-90 (9th Cir. 2005).
SENTENCE REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.